Citation Nr: 0530440	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from April 
1966 to November 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  The veteran's March 
1966 service induction examination shows that following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
0 (10)
5 (10)
LEFT
5 (20)
  0 (10)
   5 
(15)
5 (15)
5 (10)

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)



On service separation audiogram in September 1969, the 
following results were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
15 (25)
10 (15)
LEFT
10 (25)
5 (15)
15 (25)
10 (20)
10 (15)

The above results were reported to be in ASA units, and as 
such, have been converted as above to facilitate date 
comparison.

Post-service medical records include a January 2004 
audiological examination by Craig A. Foss, Au.D., from The 
Hearing Clinic, Inc.  The examination indicated that the 
veteran had mild high frequency sensorineural hearing loss 
bilaterally with maximum word recognition scores of 96 
percent bilaterally.  Dr. Foss noted that the veteran's 
auditory reflexes were consistent with his degree of hearing 
loss.  Dr. Foss attached the actual audiogram; however, he 
did not provide specific numerical interpretations of the 
graft at relevant decibel levels.  Based upon the veteran's 
reported history, Dr. Foss opined that it was quite likely 
that the veteran's exposure to rifle, aircraft and heavy 
equipment noise in service during the mid-to-late 1960's was 
the beginning of his hearing loss.  He additionally asserted 
that the type and degree of hearing level of the veteran's 
audiogram was consistent with noise-induced hearing loss.  

In February 2004, the veteran submitted an application for 
compensation for bilateral hearing loss, in which he asserted 
that the audiological examination and nexus statement 
provided by Dr. Foss complied with the requirements of the 
Code of Federal Regulations.  In a March 2004 statement, the 
veteran asserted that he had no further medical evidence to 
submit in regards to his service connection claim for hearing 
loss.  The claims file contains VA Medical Center (VAMC) 
records dated from April 2003 to May 2004.  However, these 
records do not reference complaints, diagnoses or treatment 
for hearing loss.  

In a June 2004 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
veteran's application for compensation, his March 2004 
statement, his VAMC records and service medical records did 
not show audiological findings of sufficient hearing loss to 
constitute a disability for VA purposes.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304 (2005). 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2005). 

The United States Court of Veterans Appeals (Court) has held 
that the absence of evidence of a hearing loss disability in 
service is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Further, the Court, 
citing Ledford, stated in Hensley v. Brown, 5 Vet. App. 155 
(1993), that the above regulation, although prohibiting an 
award of service connection where audiometric test scores are 
within established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
In Hensley, the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988).

In light of the foregoing, the Board finds that additional 
medical development of this case is in order.  The Board 
notes that the veteran's inservice audiograms do reflect a 
shift in audiometric findings as contemplated in Hensley.  
The record clearly shows puretone thresholds on separation 
for some of the relevant Hertz levels to be higher than 20 
decibels.  

Further, as to the only post-service relevant medical 
evidence of record, Dr. Foss's report, the Board observes 
that while he did provide a nexus between a current hearing 
loss and the veteran's military service, the Board is unable 
to interpret the data on the audiogram submitted by him such 
that a determination can be made as to whether the 
requirements of 38 C.F.R. § 3.385 are met.  While the Board 
does not believe that it is necessarily precluded from 
interpreting a graph where the information is clearly 
conveyed, such interpretation itself involves a separate 
factual finding as to what numeric value was intended by the 
examiner.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(interpretation of an audiometric graph requires a factual 
finding).  In the case of Dr. Foss's report, the information 
is not clearly conveyed.  In fact, it is unclear whether 
anyone other than Dr. Foss could accurately interpret the 
graph.  The Board does not find that it is competent to 
provide such interpretation, or that such interpretation on 
the part of the Board would be acceptable within the confines 
established under Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board may not base a decision on its own 
unsubstantiated medical conclusions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, without 
further competent interpretation, the graphical portion of 
Dr. Foss's report cannot be used for purposes of determining 
whether the veteran has a hearing loss disability. 



Based on the foregoing, the Board finds that a VA examination 
is in order.  Therefore, the case is REMANDED to the RO via 
the AMC for the following:

The RO should arrange for the veteran to 
undergo a VA audiology examination in 
order to determine the nature and likely 
etiology of the claimed bilateral hearing 
loss.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran has current hearing loss that is 
due to noise exposure or other event in 
service.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case (SSOC) and given the opportunity to 
respond thereto. Thereafter, the case should be returned to 
the Board for the purpose of appellate disposition, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

